ON APPLICATION FOR SUPERVISORY WRITS TO THE TWENTY-FOURTH JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON

PER CURIAM.
| Writ Granted. Because we find the plaintiffs have sufficiently demonstrated there remain genuine issues of material fact, the defendant was not entitled to summary judgment as a matter of law pursuant to La. C.C.P. art. 966. Accordingly, the judgment of the district court is reversed, and the matter is remanded to that court for further proceedings.
KNOLL, J., dissents and would deny the.writ.